Citation Nr: 9922459	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  94-10 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had verified active service from September 1960 
to June 1964, February 1965 to May 1969, and September 1976 
to July 1978.  He also served in the Army National Guard of 
Virginia from October 1981 to October 1991.  This appeal 
arises from a April 1993 rating action of the Roanoke, 
Virginia Regional Office (RO), which denied service 
connection for a pinched nerve in the neck.

Following proper appeal, the Board in March 1996 reviewed and 
remanded the case for development.  Some of that development 
was completed, and the case was returned to the Board for 
further consideration.  


REMAND

The veteran contends, if effect, that he currently suffers 
from a neck disability that had its onset during service with 
the Army National Guard.  He asserts that his disability is 
the cumulative result of his duties during the 10-year period 
of National Guard service.

The evidence noted in the prior March 1996 Board remand is 
incorporated herein by reference.  

Pursuant to the March 1996 Board remand, the RO was to have 
obtained records from the Army National Guard of Virginia 
verifying the veteran's periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) during 
the period from October 1981 to October 1991.  While some 
service personnel records and a report of service retirement 
points earned during the period of National Guard membership 
were obtained, verification of those dates of ACDUTRA and 
INACDUTRA was not obtained.  

Upon a review of the factual record, the Board discerns that 
a determination on the merits of the case cannot go forward 
without first determining whether the June 21, 1982 report of 
medical treatment at the Naval Air Station (Oceana) in 
Virginia Beach, Virginia for an assessed mild neuritis 
occurred during a period of ACDUTRA.  We are no longer 
inquiring about INACDUTRA because the then reported mild 
neuritis was not associated with injury.  Accordingly, 
verification of the veteran's status on that date must be 
obtained. 

In view of the foregoing, this claim is REMANDED to the RO 
for the following development:

1.  The RO should contact the Army 
National Guard of Virginia and request 
verification as to whether the veteran 
was on ACDUTRA on June 21, 1982.  If so, 
the beginning and ending dates of that 
period of ACDUTRA should be obtained. 

2.  When the above development has been 
completed the case should be reviewed by 
the RO.  If the benefits appealed for 
are not granted, the veteran and his 
representative should be furnished with 
a supplemental statement of the case and 
afforded a reasonable time to reply 
thereto.  

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




